Case 2:20-cv-02857-GW-JPR Document 16-2 Filed 07/23/20 Page 1 of 2 Page ID #:54




   1
   2
   3
   4
   5
   6
   7
   8
   9                         UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11
  12    Gary Scherer,                     Case No. 2:20-cv-02857-GW-JPR
  13           Plaintiff,                 [Proposed] Order Directing Clerk to
                                          Enter Judgment
  14      v.
  15    Dihmz Properties, LLC, a
        California Limited Liability
  16    Company;
        Mauricio Trejos; and Does 1-10,
  17
               Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                          1

       Order                                       2:20-cv-02857-GW-JPR
Case 2:20-cv-02857-GW-JPR Document 16-2 Filed 07/23/20 Page 2 of 2 Page ID #:55




   1           Pursuant to Federal Rule of Procedure 68(a), the Clerk is directed to
   2   enter judgment consistent with the terms of the Offer of Judgment prepared
   3   and served by the Defendants and accepted by the Plaintiff.
   4           The Court retains jurisdiction to enforce the terms of the judgment.
   5
   6
   7   Dated: _________           By:__________________________________________
                                  Hon. George H. Wu
   8
                                  United States District Judge
   9
  10
  11   Presented by:
  12
       Dennis Price, Esq.
       858-375-7385
  13
       dennisp@potterhandy.com
  14   Attorney for Plaintiff
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              2

       Order                                             2:20-cv-02857-GW-JPR
